Citation Nr: 0630066	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  02-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant's discharge from military service 
constitutes a bar to the award of veterans' benefits, except 
health care under Chapter 17 of Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant served on active duty from August 1962 to June 
1967, but he has not yet established his status as a 
"veteran."  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1980 administrative determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In September 2004, the Board remanded this issue for 
additional development and readjudication.  The case has 
since been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  The appellant served in the United States Marine Corps 
from August 1962 to June 1967, at which time he was 
discharged under conditions other than honorable.

2.  In 1977, the appellant's discharge was upgraded to under 
honorable conditions (general); however, in 1979, the 
appellant's upgraded discharge was not affirmed by the Navy 
Discharge Review Board.

3.  The evidence establishes that the appellant's offenses 
were willful and persistent and prevented the proper 
performance of his duties.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to his receipt of veterans' benefits, except health care 
under Chapter 17 of Title 38, United States Code.  38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a determination that the character 
of his discharge from service does not constitute a bar to 
his receipt of veterans' benefits.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  As 
explained below, the appellant's principal contention is that 
his upgraded discharge entitles him to status as a veteran.  
This is a matter of law.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the appellant's 
claim is not subject to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.  See also 
38 C.F.R. § 3.303 (2006).  The RO notified him of evidence 
necessary to support his claim and assisted him extensively 
in obtaining evidence.  The Board remanded the case in 
September 2004 to ensure that all pertinent evidence was 
obtained.  The appellant indicated in December 2004 that he 
had no additional evidence to submit.

Legal Criteria

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

Where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

A claimant receiving a discharge under other than honorable 
conditions may be considered to have been discharged under 
dishonorable conditions in certain circumstances.  A 
discharge or release because of willful or persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious. 38 U.S.C.A. §§ 501, 5303 (West 
2002); 38 C.F.R. § 3.12 (d).

An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. § 1552 is final and 
conclusive on VA.  The action of the board sets aside any 
prior bar to benefits imposed under paragraph  38 C.F.R. 
§ 3.12(c) or (d).  However, an upgrade under Special 
Discharge Review Programs listed in 38 C.F.R. § 3.12(h) does 
not remove the bar.  Those programs are (1) The President's 
directive of January 19, 1977, implementing Presidential 
Proclamation 4313 of September 16, 1974; or (2) The 
Department of Defense's special discharge review program 
effective April 5, 1977; or (3) Any discharge review program 
implemented after April 5, 1977, that does not apply to all 
persons administratively discharged or released from active 
military service under other than honorable conditions.

If a Discharge Review Board (10 U.S.C. § 1553) determines on 
an individual case basis, in the case of a person who was 
issued an honorable or general discharge under any such 
program after October 8, 1977, that an upgraded discharge 
would be awarded under standards conforming to 38 C.F.R. 
§ 3.12(g), that determination removes any of the regulatory 
bars imposed by 38 C.F.R. § 3.12(d), but not the bars imposed 
by 38 C.F.R. § 3.12(c).

VA regulations provide that healthcare and related benefits 
authorized by Chapter 17 of the Title 38 of the United States 
Code shall be furnished for any disability incurred or 
aggravated during a period of service terminated by a 
discharge under other than honorable conditions, but may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in § 3.12(c) applies.  38 C.F.R. 
§ 3.360(b) (2006).  Those bars include discharge as a 
conscientious objector, by reason of sentence of general 
court-martial, as an alien, as a deserter, under other than 
honorable conditions as a result of an absence without 
official leave for a continuous period of at least 180 days, 
or resignation by an officer for the good of the service.  

Analysis

Although the decision on appeal does involve certain issues 
of fact, such as the RO's finding that the appellant's 
conduct in service constituted a pattern of willful or 
persistent misconduct, the Board believes that this appeal 
does not involve a factual dispute.  The appellant has not in 
fact contested the numerous incidents documented in his 
service records, and he does not dispute the initial 
characterization of his service, as shown on his 1967 DD-214, 
as being under other than honorable conditions.  The 
principal argument put forward by the appellant and his 
representative is that his undesirable discharge was upgraded 
in 1977 to under honorable conditions, and that this upgraded 
discharge should determine his entitlement to VA benefits.  
In essence, the issue before the Board requires 
interpretation of the law, and not the facts, which are 
generally conceded.  

As the appellant points out, records from the service 
department indeed show that his initial undesirable discharge 
was subsequently upgraded, in June 1977, pursuant to the 
Department of Defense's (DOD's) special discharge review 
program (SDRP), to under honorable conditions.  This upgrade 
was granted pursuant to temporarily revised standards for 
upgrading other than honorable discharges from service during 
the Vietnam era.  However, in October 1977, Congress enacted 
legislation specifically for the purpose of denying 
entitlement to veterans benefits to individuals whose 
discharge upgrades were based solely on these more relaxed 
criteria, so that these individuals would not be provided any 
"unique or special advantages" over other former servicemen.  
Pub. L. No. 95-126, 91 Stat. 1106 (1977).  To carry out the 
"spirit and intent" of the law, the statute required that a 
discharge review board, established under 10 U.S.C.A. § 1553, 
review the SDRP upgrades on a case-by-case basis, under 
uniform standards historically consistent with criteria for 
determining honorable service.  If the upgrade is not 
warranted under these generally applicable standards, it has 
no effect, for purposes of establishing entitlement to VA 
benefits.  38 U.S.C.A. § 5303(e); 38 C.F.R. § 3.12(h).  
Pursuant to a compromise agreement on a related Senate bill, 
veterans could keep whatever upgraded discharge "paper" 
they received under any such "special"' program, but 
eligibility for VA benefits would be based on the "second" 
determination.  123 Cong. Rec. 1307 (1977).

In August 1979, the appellant's discharge was again reviewed.  
A November 1979 letter from the Department of the Navy 
discharge review board states that upon review of the 
appellant's discharge, the board has made "a final 
determination that you would not qualify for upgrading under 
the new, uniform standards for discharge review."  

A Form DD-215 was issued in December 1979, correcting the 
original DD-214 to include: "Discharge reviewed under Public 
Law 95-126 and a determination made that characterization of 
service is warranted by DOD SDRP 04 APR 1977."  It appears 
that the appellant and his representative have interpreted 
the language on the DD-215 as upholding or affirming the 1977 
recharacterization.  However, when read in the context of the 
original DD-214, the effect of this correction is to 
reinstate the other than honorable discharge, for VA 
purposes.  To the extent that there is any doubt, the Board 
believes that it is resolved by the clear language of the 
November 1979 letter from the discharge review board.

Another DD-215 was issued in November 1990; however, this 
appears to be a simple correction of the appellant's Social 
Security number. 

Thus, the appellant's upgraded discharge was not affirmed by 
the discharge review board.  In light of this and the 
evidence showing that the appellant's discharge was because 
of willful or persistent misconduct (i.e., at least 10 
unauthorized absences, assault and battery, drunk and 
disorderly conduct, dereliction of duty, breach of the peace, 
orders violations, and various military and civilian arrests 
during the period from April 1963 to March 1967), the 
discharge is considered to have been issued under 
dishonorable conditions, and, hence, acts as a bar to VA 
compensation benefits.  38 C.F.R. § 3.12(d).  VA benefits are 
not payable unless the period of service upon which the claim 
is based was terminated by discharge or release under 
conditions other than dishonorable.  38 C.F.R. § 3.12(a).

As there is no indication that the appellant received a bad 
conduct discharge, or that any of the bars listed in § 
3.12(c) applies in this case, the character of the 
appellant's service is not considered a bar to healthcare and 
related benefits authorized by Chapter 17 of the Title 38 of 
the United States Code.  38 C.F.R. § 3.360(b).  

The Board finds that this case is one in which the law is 
dispositive and that this issue must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
for the reasons and bases expressed above, a finding that the 
character of the appellant's service is not a bar to VA 
benefits is not in order.


ORDER

The Board having determined that the character of the 
appellant's discharge from service is a bar to VA benefits, 
except health care under Chapter 17 of Title 38, United 
States Code, the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


